Case 2:20-cv-06298-RGK-E Document 42-3 Filed 10/05/20 Page 1 of 24 Page ID #:598




                    !
                    !
                EXHIBIT!1!
  !              !



  !                                                                          1!
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  2 of 24
                                                                     1 ofPage ID #:599
                                                                         23 Page   ID
                                    #:11138


   1   THE KNEAFSEY FIRM
       SEAN M. KNEAFSEY (SBN 180863)
   2   skneafsey@kneafseyfirm.com
       800 Wilshire Blvd., Suite 710
   3   Los Angeles, California 90017
       Phone: (213) 892-1200
   4   Fax: (213) 892-1208
   5   LAW OFFICES OF JEREMY PASTERNAK
       A Professional Corporation
   6   JEREMY PASTERNAK (SBN 181618)
       jdp@pasternaklaw.com
   7   354 Pine Street, 5th Floor
       San Francisco, California 94104
   8   Phone: (415) 693-0300
       Fax: (415) 693-0393
   9
       Attorneys for Plaintiffs and Counterdefendants
  10
  11
                             UNITED STATES DISTRICT COURT
  12
                            CENTRAL DISTRICT OF CALIFORNIA
  13
       HAKOP ARSHAKYAN, an individual; Case No. 2:16-cv-04305-TJH-(RAOx)
  14   MAXIMILIANO LOPES, an individual;
       ROBERTO MACIEL, an individual; and Hon. Terry J. Hatter, Jr.
  15   SANDRO RODRIGUES, an individual,
  16               Plaintiffs,                    DECLARATION OF HAKOP
                                                  ARSHAKYAN IN OPPOSITION
  17         vs.                                  TO DEFENDANT X17’S MOTION
                                                  FOR PARTIAL SUMMARY
  18   X17, INC., a California corporation; and   JUDGMENT
       FRANCOIS NAVARRE, an individual,
  19                                              Date: March 25, 2019
                   Defendants.                    Time: Under submission
  20                                              Courtroom: 9B
  21
       AND RELATED COUNTER CLAIMS
  22
  23
  24
  25
  26
  27
  28


                                 DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  3 of 24
                                                                     2 ofPage ID #:600
                                                                         23 Page   ID
                                    #:11139


   1         I, Hakop Arshakyan, declare:
   2         1.     I am over the age of 18 and a plaintiff in the above referenced action. I
   3   have personal knowledge of the facts set forth in this declaration and if called as a
   4   witness I would and could testify to the same.
   5         2.     I worked for X17 taking photographs from approximately 2009 through
   6   February of 2016.
   7         3.     Prior to working at X17, the only experience I had taking photographs
   8   was for about three months. My brother worked for a company called Final Pix. He
   9   told me where to go to take photographs of celebrities which I did without any
  10   training. I simply took photographs of celebrities on the streets of Los Angeles and
  11   gave them to my brother who gave them to Final Pix. I had no training taking
  12   photographs whatsoever.
  13         4.     Prior to working at Final Pix, I worked at a banquet hall called Anush
  14   which held events for Armenian functions. I started there as a waiter and became a
  15   manager. My job there had nothing to do with taking photographs. Before that, I
  16   was a busboy in a restaurant called Caesars Palace. Before that I worked at
  17   McDonalds which was my first job.
  18         5.     X17 is a photo agency that posts pictures of celebrities on its website. I
  19   worked for X17, Inc., from approximately 2009 through February of 2016. My job
  20   at X17 was to take photographs of celebrities in the moment of going about their
  21   daily lives, such as while entering and exiting restaurants, shopping, at the gym, or
  22   simply walking down the street. I worked at the direction of Francois Navarre.
  23   Francois Navarre goes by the name “Regis.” I called Regis “boss.”
  24         6.     X17 operates a website which is found at www.x17online.com where
  25   X17’s office staff would then post the photographs I took under the tab “photos.”
  26   X17’s staff would a caption underneath the photograph I took as it did for all
  27   photographs. The photos I took were maintained under the tab labeled “photos.”
  28

                                               -2-
                                 DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  4 of 24
                                                                     3 ofPage ID #:601
                                                                         23 Page   ID
                                    #:11140


   1         7.     Regis wanted me to send the photographs I took as soon as possible on
   2   the day the photograph was taken. As a result, it was my practice to transmit to X17
   3   the sets of the photographs that I took as soon as possible on the day the photograph
   4   was taken. We referred to the sets of photographs we took as “stories” because they
   5   were posted on the X17 website as news stories.
   6         8.     Exhibit 13 is a true and correct copy of photographs of Kim Kardashian
   7   from X17’s website. These photos are the result of clicking on the “By Celebrity”
   8   tab and then scrolling down to the celebrity “Kim Kardashian.”
   9         9.     Exhibit 14 is a true and correct copy of Justin Bieber photographs from
  10   X17’s website with captions written beneath them by X17’s staff. These
  11   photographs were obtained by clicking on the “Justin Bieber” name in the “By
  12   Celebrity” tab on the X17 website.
  13         10.    Exhibit 15 is a true and correct copy of Katy Perry photographs from
  14   X17’s website with captions written beneath them by X17’s staff. These
  15   photographs were obtained by clicking on the “Katy Perry” name in the “By
  16   Celebrity” tab on the X17 website. X17’s Katy Perry gallery is found at the
  17   following portion of its website:
  18   http://www.x17online.com/gallery/index.php?mode=celebs&tag=862. English actor
  19   and celebrity Orlando Bloom is mentioned in many of the photographs in this tab
  20   because he is Katy Perry’s boyfriend.
  21         11.    Exhibit 16 is a true and correct copy of a printout of the “Latest” tab
  22   from X17’s website with captions written beneath them by X17’s staff. X17’s
  23   “Latest” gallery is found at the following website:
  24   http://www.x17online.com/gallery/most_recent.
  25         12.    Exhibit 17 is a true and correct copy of individual photographs from the
  26   X17 website at http://www.x17online.com. X17 often posted photographs of
  27   celebrities’ cars on the street and planes on the tarmac. X17’s staff wrote the
  28   captions underneath the photographs as well as the “story” that went along with the
                                                 -3-
                                  DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  5 of 24
                                                                     4 ofPage ID #:602
                                                                         23 Page   ID
                                    #:11141


   1   photographs. I took the photographs of Kim Kardashian marked with the page
   2   numbers 587, 593, and 598.
   3         13.   Exhibit 20 is a true and correct copy of photographs of Justin Bieber
   4   from X17’s website at http://www.x17online.com.
   5         14.   Exhibit 21 is a true and correct copy of a photograph of Khloe
   6   Kardashian from X17’s website at http://www.x17online.com.
   7         15.   Exhibit 22 is a true and correct copy of a photograph of Khloe
   8   Kardashian walking from her car on X17’s website at http://www.x17online.com.
   9   X17’s staff then wrote the following underneath the photograph: “Kourtney And
  10   Khloe Take Mason Out To Love Amid Daddy Drama.”
  11         16.   Exhibit 23 is a true and correct copy of a photograph that I took of
  12   Kourtney Kardashian in the moment where she was walking down the street that
  13   X17 then posted on its website http://www.x17online.com. X17’s staff wrote the
  14   following unde2rneath the photograph: “Kim Kardashian And Her Sisters Get
  15   Gussied Up For Ladies-Only Lunch.”
  16         17.   Exhibit 24 is a true and correct copy of photographs of Khloe
  17   Kardashian from X17’s website at http://www.x17online.com.
  18         18.   Exhibit 27 is a true and correct copy of photographs of Kendall Jenner
  19   and Khloe Kardashian from the X17 website at http://www.x17online.com.
  20         19.   Exhibit 28 is a true and correct copy of photographs of Louis
  21   Tomlinson from X17’s website at http://www.x17online.com.
  22         20.   Exhibit 8 is a true and correct copy of a printout from X17’s website at
  23   http://www.x17online.com/about.
  24         21.   Exhibit 9 is a true and correct copy of a printout from X17’s website at
  25   http://www.x17online.com/staff. During the time I worked for X17, I was one of
  26   the “X17 Photographers” referred to on the website.
  27         22.   Beginning in approximately 2012, I worked as a team with Sandro
  28   Rodrigues who is a Plaintiff in this case. Sandro Rodrigues is from Brazil and had
                                               -4-
                                 DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  6 of 24
                                                                     5 ofPage ID #:603
                                                                         23 Page   ID
                                    #:11142


   1   difficulty speaking and writing in English. As a result, I was primarily responsible
   2   for communicating with Regis on behalf of both Sandro Rodrigues and myself.
   3   Sandro Rodrigues and I were primarily responsible for taking photographs of the
   4   Kardashian family for X17. Regis instructed me and Sandro to photograph the
   5   Kardashian’s virtually every single day. Most of the Kardashians live in a large
   6   gated community Calabasas, California.
   7         23.    The photographs I took for X17 were of celebrities in their public lives
   8   as the events were happening. Most of my time taking celebrity photographs for
   9   X17 was spent driving to and from particular locations and sitting in my car and
  10   waiting for a celebrity to either enter or exit a particular location. I did not make
  11   any decisions regarding the taking of photographs while I was either driving to a
  12   particular location or sitting and waiting at a particular location, much less creative
  13   or artistic decisions. That is because there were no decisions to make. I had no
  14   control over when or how the celebrity would enter or exit the particular location. I
  15   would just sit and wait.
  16         24.    There is a very short window of time during which a celebrity can be
  17   sighted entering or exiting a particular location such as a restaurant, shop, or gym.
  18   As a result, most of my time as a celebrity photographer for X17 was spent driving
  19   to and from locations and sitting and waiting for that opportunity. For example,
  20   Sandro Rodriguez and I would spend hours in our cars waiting outside the
  21   Kardashian’s gated community waiting for them to enter or exit in order to take a
  22   photograph of them. If we left, even for a short period of time, we ran the risk of
  23   missing the photo opportunity and Regis would become extremely upset. It was so
  24   important not to miss an opportunity to take a photograph that we would frequently
  25   have to urinate in containers in our cars. As a result, only a very small percentage of
  26   the time I spent working for X17 consisted of taking actually taking photographs. In
  27   fact, many times we would sit and wait at a particular location for a celebrity
  28   sighting that never occurred.
                                                  -5-
                                  DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  7 of 24
                                                                     6 ofPage ID #:604
                                                                         23 Page   ID
                                    #:11143


   1         25.    I did not use any creative decision making with regard to the angle of
   2   the photograph I took for X17. The angle of the photograph was determined by
   3   where and how a celebrity left a particular location, such as a house, gym,
   4   restaurant, or car. The goal was simply to take a photograph where a celebrity’s
   5   face could be seen when the celebrity exited the particular location. For that reason,
   6   Regis had us work in teams. I was on a team with Sandro Rodrigues and other
   7   photographers. When we would attempt to photograph a celebrity, we would spread
   8   out and wait at a location where we each had different angles on the entrance or exit
   9   of a particular location. That way, one of us would be able to photograph the front
  10   of the celebrity. The only reason to be at different angles was because we did not
  11   know which direction the celebrity turn when he or she left the location. For
  12   example, the celebrity might exit out of different doors of the same location or the
  13   celebrity might turn right or left as he or she left the location. For that reason, we
  14   would have someone on the right and on the left so that one of us would be able to
  15   photograph the celebrity’s front. As a result, although we covered a location from
  16   different angles, the angle of the photograph was determined by the direction the
  17   celebrity moved and not any sort of creative decision by the photographer. In fact,
  18   when taking photographs, I would just hold down the button on the camera and the
  19   camera would take many photographs a second as the celebrity moved. The
  20   celebrity’s movement determined the angle of the photograph and not me. I took
  21   photographs in “sets” which is what we referred to as the group of photographs that
  22   were the result of the camera automatically taking pictures as I held down the
  23   button.
  24         26.    Regis instructed me what type of camera he wanted me to use. I did
  25   have different lenses but the lens choice was simply based on how far away the
  26   celebrity was. It was not any sort of creative decision. If I needed to take a picture
  27   from far away, I chose the lens that could zoom in from far away. If I needed to
  28   take pictures when I was not far away, I would just use a regular lens. This was just
                                                  -6-
                                   DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  8 of 24
                                                                     7 ofPage ID #:605
                                                                         23 Page   ID
                                    #:11144


   1   a matter of common sense that anyone could do. I never received any training on
   2   what lens to use. Sometimes I just took pictures with my Iphone. If I took pictures
   3   when it was dark, I would use a flash. It was a matter of common sense and not any
   4   sort of artistic decision. I never received any training on how to use a flash.
   5         27.    My work taking photographs of celebrities did not require any
   6   invention, imagination or talent. I did not consider myself an artist or taking
   7   celebrity photographs as an art. Anyone with general manual or intellectual ability
   8   can be a celebrity photographer. They just need to be able to sit around for hours on
   9   end to wait for a celebrity to enter or exit a particular location. I had no training
  10   prior to taking photographs. Sandro Rodrigues, with whom I worked for years,
  11   worked as a valet parking cars before working taking photographs for X17 and had
  12   no experience as a photographer whatsoever prior to the time he worked for X17. I
  13   am not a lawyer and do not know United States copyright law.
  14         28.    In approximately 2012, I did give Kim Kardashian bouquet of flowers
  15   and took a photograph of her but that was not normal. That was one of the over
  16   5,000 sets of photographs I took during my time at X17.
  17         29.    Since at least 2012, Sandro and I worked on average seven days a week
  18   and over 12 hours a day with very limited time off. The only vacation that I took
  19   when I worked or X17 was in August of 2012 when I got married. Regis did not
  20   pay me during that time. In fact, during the time I worked for X17, two of my
  21   grandparents died in Armenia and I was not able to go to their funeral because of my
  22   work for X17.
  23         30.    I worked with both Juliano Domigues and Richard Terry who also took
  24   photographs for X17 during the time I worked for X17. I know that like me, Regis
  25   would text or speak with them virtually every single day that they worked and that
  26   Regis would specifically direct their work. Juliano Domingues told me that he
  27   would wait at home every day until Regis would tell him where to go. We referred
  28   to Juliano as the “Paparazzi By Appointment” because he would wait at home until
                                                  -7-
                                   DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  9 of 24
                                                                     8 ofPage ID #:606
                                                                         23 Page   ID
                                    #:11145


   1   Regis called him and told him where to go. In addition, Regis frequently would call
   2   me and tell me to call Juliano Domingues and Richard Terry to tell him where to go
   3   to take photographs celebrities. Regis would also call or text me and tell me where
   4   Juliano Domingues and Richard Terry were. That is because Regis employed teams
   5   of photographers that he wanted to cover the different parts of city that celebrities
   6   frequented every day, such as Beverly Hills, LAX, Malibu, and Calabasas. Richard
   7   Terry grew so bored waiting to take pictures that he kept a dog with him in his car.
   8         31.     During the time I worked for X17, Regis would instruct me where to go
   9   generally every single day via telephone or text. It was Regis’ practice to call or
  10   text me every night or early in the morning with strict instructions regarding who,
  11   where, and when to photograph that day. I worked as a team with Sandro Rodrigues
  12   so when Regis would text me to go a particular location, he was generally providing
  13   an instruction to both me and Sandro.
  14         32.     As an example, I have reviewed my text messages for the months of
  15   September through December of 2015 and Regis and I texted every single day
  16   during those months with the exception of six days. In other words, I texted with
  17   my boss for 116 out of 122 days, including Christmas Day which I worked
  18   notwithstanding the fact that it is a holiday that my family and I observe. Sandro
  19   Rodrigues and I worked on average seven days a week so the fact that there were no
  20   text messages for six of these 122 days does not mean that we were not working on
  21   those days.
  22         33.     Exhibit 43 is a true and correct copy of examples of text messages
  23   between Regis and me where Regis gave me instructions regarding where to go and
  24   who to photograph.
  25         34.     For example, on June 9, 2015. On that day he texted me “Bruce . . .
  26   1228 N. Highland Ave, Los Angeles, CA 90038.” This was an instruction from
  27   Regis to me to photograph Bruce Jenner at that address. Regis also wrote “Call
  28
                                                 -8-
                                  DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
       2:16-cv-04305-TJH-RAO       42-3149-2
                             Document    Filed 10/05/20  Page Page
                                               Filed 02/25/19 10 of 24
                                                                    9 of Page ID #:607
                                                                         23 Page   ID
                                     #:11146


   1   Juliano.” This was Regis’s instruction for me to call Juliano to tell him to go to that
   2   address to try to photograph Bruce Jenner as well. (Ex. 43 at p. 772).
   3         35.    Also on June 9, 2015, Regis texted me “Hold on bruce out.” This was
   4   an instruction from Regis to me to stand by and wait for an instruction as to where
   5   to go to attempt to photograph celebrity Bruce Jenner. Later that day, Regis texted
   6   me to “Call Juliano.” This was an instruction for me to call Juliano Domingues and
   7   give him an instruction as to where Regis wanted Juliano Domingues to take a
   8   photograph. Regis then texted “Bruce. 1228 N. Highland Ave Los Angeles CA
   9   90038 United States.” This was an instruction for me to call Juliano Domingues and
  10   for both of us to go to attempt to photograph celebrity Bruce Jenner at that address.
  11   I responded “on my way.” I also texted Regis “just spoke to him.” That was my
  12   communication to Regis that I had followed his instruction to contact Juliano. (Ex.
  13   43 at p. 772).
  14         36.    On June 10, 2015, Regis texted me, “Kayne leaving.” I responded
  15   “When.” He stated: “Tonight lax American to NYC 1130.” This was an instruction
  16   from Regis to me to go to LAX to attempt to photograph celebrity Kanye West.
  17   (Ex. 43 at p. 773).
  18         37.    On June 14, 2015, I asked Regis “You want me to go to lamar?” I was
  19   asking Regis if he wanted me to go to try to photograph celebrity Lamar Odom. He
  20   responded. “yes.” I responded, “Ok leaving now.” (Ex. 43 at p. 774).
  21         38.    On June 19, 2015, Regis texted me to “Go now” to attempt to
  22   photograph celebrity Kanye West at LAX. (Ex. 43 at p. 775).
  23         39.    On July 16, 2015, Regis texted me “Kim is bh.” I responded “Where.”
  24   Regis texted: “Fred segal.” This was an instruction from Regis to me to
  25   immediately attempt to photograph celebrity Kim Kardashian at Fred Segal which is
  26   mall in Beverly Hills that contains a restaurant and clothing store that celebrities
  27   often go to. (Ex. 43 at p. 776).
  28
                                                 -9-
                                   DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  11 of10
                                                                    24ofPage ID #:608
                                                                        23 Page   ID
                                     #:11147


   1         40.    On July 18, 2015, Regis texted me “We have to watch bruce.” Going
   2   out around 7pm.” This was an instruction from Regis to me to attempt to locate
   3   celebrity Bruce Jenner and attempt to photograph him beginning at 7pm. (Ex. 43 at
   4   p. 776).
   5         41.    Exhibit 44 is a true and correct copy of additional text messages
   6   between Regis and me. On October 20, 2015, I texted Regis: “Kourtney
   7   [Kardashian] went to [the Beverly Hills] hotel what should we do stay or drop you
   8   can send someone on it.” Regis responded: “Stay.” (Ex. 44 at p. 777)
   9         42.    On October 21, 2015, I texted Regis “Kourtney [Kardashian] is at
  10   dance with nori and Penelope.” Regis responded: “ok I tell richard and max.” This
  11   was a reference to Richard Terry and Plaintiff Max Lopes. (Ex. 44 at p. 778).
  12         43.    Also on October 21, 2015, at 1:06 p.m. I was waiting at Regis’s
  13   instruction at a location where Kim Kardashian was with her husband Kanye West.
  14   I texted Regis: “Kim [Kardashian and] Kanye [West] are going to have party at a
  15   movie theatre.” I then waited there at Regis’ instruction for over an hour. At 2:39
  16   p.m., I texted him “They started coming.” Regis responded: “We need picks of
  17   theatre w flowers asap.” I responded: “Sending right now . . . .” (Ex. 44 at pp. 778
  18   – 779).
  19         44.    On November 10, 2015, Regis texted me “Scott out of rehab.” This
  20   was a reference to celebrity Scott Disick who was Kourtney Kardashian’s ex-
  21   boyfriend who had a substance abuse problem. This was an instruction from Regis
  22   to me to immediately go to and attempt to photograph Scott Disick. The following
  23   day, on November 11, 2015, Regis texted me: “Make sure everybody does video.”
  24   (Ex. 44 at p. 781). This was an instruction from Regis to me to instruct the other
  25   X17 photographers, including Juliano Domigues, to use video as well as to take
  26   pictures of Scott Disick. Regis texted me “Stay with him. Tonight we need him.”
  27   This was an instruction from Regis to me to stay with celebrity Scott Disick. He
  28
                                                - 10 -
                                 DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  12 of11
                                                                    24ofPage ID #:609
                                                                        23 Page   ID
                                     #:11148


   1   later texted me: “We need to follow.” This was another instruction for me to follow
   2   Scott Disick. (Ex. 44 at pp. 780 – 782).
   3           45.   On November 14, 2015, after begging to be paid, Regis responded: “ok
   4   tonight. Lets try to get scott.” This was another reference to Scott Disick. (Ex. 44 at
   5   p. 783).
   6           46.   On November 17, 2015, Regis texted me “Khloe in bh.” This was an
   7   instruction from Regis to me to go to Beverly Hills to attempt to photograph
   8   celebrity Khloe Kardashian. I asked him “Where.” He responded “Doctors office.”
   9   Then he texted me: “Rush. Maybe it is kim [Kardashian].” (Ex. 44 at pp. 784 -
  10   785).
  11           47.   On November 18, 2015, Regis texted me a screen shot of a location and
  12   wrote “Scott here. [Black] bently new car. Tell Sandro.” This was an example of
  13   an instruction from Regis to me to tell Sandro Rodrigues to go to that location to
  14   attempt to photograph celebrity Scott Disick. (Ex. 44 at p. 786).
  15           48.   In November 30, 2015, Regis texted me, “Kylie in bh. Call richard W
  16   Caitlyn.” He further texted me “Stay w kylie . . . .” (Ex. 44 at p. 789). This was an
  17   instruction from Regis to go to Beverly Hills to attempt to photograph celebrities
  18   Kylie Jenner and Caitlyn (formerly Bruce) Jenner. When he told me to stay with
  19   Kylie, he was instructing me that it was more important to photograph Kylie Jenner
  20   rather than Bruce Jenner if the two separated. In addition, this was a further
  21   instruction to me to call Richard Terry and tell him to be there. This was another
  22   example of Regis instructing me to communicate an instruction from him to Richard
  23   Terry to be at particular place at a particular time to photograph a particular
  24   celebrity.
  25           49.   On December 1, 2015, Regis instructed me to attempt to locate at what
  26   gym Khloe Kardashian was working out. He later texted me: “Did you find gym
  27   for Khloe.” (Ex. 44 at p. 790).
  28
                                                  - 11 -
                                  DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  13 of12
                                                                    24ofPage ID #:610
                                                                        23 Page   ID
                                     #:11149


   1           50.   On December 8, 2015, Regis wanted me to photograph Khloe
   2   Kardashian in Beverly Hills. However, he also wanted me and Sandro Rodrigues to
   3   photograph the Kardashians’ in Calabasas where they lived. As a result, I asked
   4   Regis if he could have someone cover for Khloe Kardashian in Beverly Hills. He
   5   texted me “Tell juliano.” This was an example of Regis asking me to communicate
   6   to Juliano Domigues an instruction to attempt to photograph a specific celebrity at a
   7   specific time at a specific location. (Ex. 44 at p. 791).
   8           51.   On December 9, 2015, Regis texted me “We need Kanye video. I think
   9   he went to office.” This was an instruction from me to go to celebrity Kanye West’s
  10   Office in Calabasas to attempt to photograph him. (Ex. 44 at p. 792).
  11           52.   On December 11, 2015, Regis instructed Sandro Rodrigues and me to
  12   attempt to photograph the Kardashians where they lived in Calabasas, California.
  13   Later that evening, he texted me: “Kylie in white rr at fred segal 5 min ago. She is
  14   going on Melrose. Did u see her in calab.” This is an example of a text from Regis
  15   demonstrating that he knew that Sandro Rodrigues and I were in Calabasas per his
  16   instruction. (Ex. 44 at p. 793).
  17           53.   On December 15, 2015, Regis texted me: “Can you tell richard for
  18   address scott. He is on his way.” This is an example of Regis, telling me that he
  19   instructed Richard Terry to photograph celebrity Scott Disick and for me to call
  20   Richard Terry and give him the address where Regis wanted him to go. (Ex. 44 at p.
  21   796).
  22           54.   On December 16, 2015, Regis texted me, “Cyrus, Miley: 24314 Long
  23   Valley Rd. Hidden Hills, California 91302.” This was instruction from Regis to me
  24   to attempt to photograph celebrity Miley Cyrus at that address. Richard Terry also
  25   told me that Regis had instructed him to be there. This was an example of Regis
  26   instructing me to communicate an instruction from him to Richard Terry to be at
  27   particular place at a particular time to photograph a particular celebrity. (Ex. 44 at
  28   p. 797).
                                                  - 12 -
                                  DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  14 of13
                                                                    24ofPage ID #:611
                                                                        23 Page   ID
                                     #:11150


   1         55.    On December 22, 2015, Regis instructed me to photograph celebrity
   2   Kendall Jenner. He texted me: “Just stay with her.” I responded “Yes I got in
   3   sending pics. I always do what you tell me to do.” (Ex. 44 at p. 798).
   4         56.    On December 24, 2015, (Christmas Eve), Regis instructed me to work
   5   in Calabasas. He texted me “Richard says Kendal arrived at her place. Did u see
   6   her leaving [Calabasas].” This is an example of a text message which shows that
   7   Regis knew I was in Calabasas because he instructed me to be there.
   8         57.    On December 26, 2015, Regis instructed me to attempt to photograph
   9   celebrity Khloe Kardashian. I informed Regis that she was at the gym and asked:
  10   “Should I wat for her to come out or go back to Calabasas” which is where Regis
  11   usually instructed me and Sandro Rodrigues to stay to attempt to photograph the
  12   Kardashian family. Regis responded: “Stay with her.” (Ex. 44 at pp. 810 – 811).
  13         58.    Later that day on December 26, 2015, I asked Regis: “What do you
  14   want me to do wait or go back to Calabasas.” Regis responded “Scott.” That was
  15   Regis’ way to communicate that he wanted me to go back to Calabasas to attempt to
  16   photograph celebrity Scott Disick. To make sure, I asked him “ok so I should go
  17   back [to Calabasas] right?” He responded: “Yes.” (Ex. 44 at pp. 812 – 813).
  18         59.    On January 1, 2016, Regis texted me to go to LAX. He wrote: “Go by
  19   yourself. Nobody else.” (Ex. 44 at p. 816).
  20         60.    On January 3, 2016, Regis texted me: “Come Kendall in morning
  21   early.” This was an instruction from Regis to attempt to photograph celebrity
  22   Kendall Jenner early the following morning. On January 4, 2016, at 6:15 a.m. he
  23   texted me a further instruction regarding attempting to photograph Kendall Jenner.
  24   (Ex. 44 at p. 817).
  25         61.    On January 5, 2016, Regis texted me at 6:03 a.m. to again attempt to
  26   photograph celebrity Kendall Jenner. He texted: “Start again kendall.” (Ex. 44 at
  27   p. 819). At 10:56 a.m. that same day he instructed me to attempt to photograph
  28   celebrity Patrick Dempsey at LAX he wrote: “Patrick Dempsey aa147 8:45p.m.
                                                - 13 -
                                 DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  15 of14
                                                                    24ofPage ID #:612
                                                                        23 Page   ID
                                     #:11151


   1   arrival.” He wrote: “We need to follow.” I responded “ok.” (Ex. 44 at p. 819). At
   2   11:29 p.m., I texted Regis asking him where he wanted me the following day. I
   3   wrote: “You want me to start Kendall or Calabasas.” He wrote responded Kendall
   4   again.” (Ex. 44 at p. 820). This is an example of a day I worked for Regis in excess
   5   of 16 hours.
   6         62.      On January 12, 2016, Regis instructed me to go to LAX to photograph
   7   Khloe Kardashian. That day I asked Regis what he wanted me to do the following
   8   day. I texted him: “Question do you want me to start Kendal tomorrow because
   9   tomorrow is a dance class. . . .” He responded: “Kendall. Sandro can check dance.”
  10   This was Regis’ instruction for me to attempt to photograph Kendall Jenner and for
  11   to tell Sandro Rodrigues to attempt to photograph celebrities at a dance class. I
  12   responded “copy.” (Ex. 44 at p. 825).
  13         63.      The following day, January 13, 2016, Regis texted me “Jessica
  14   Simpson aa 117.” This was an instruction from Regis to me to go to LAX to
  15   attempt to photograph celebrity Jessica Simpson who was on American Airlines
  16   flight number 117. I wrote: “Copy.” (Ex. 44 at p. 826).
  17         64.      At the end of the day on January 13, 2016, at 9:30 p.m. I texted Regis,
  18   “Where do I start tomorrow? Kendall?” Regis responded, “Kendall.” I responded:
  19   “Copy.” (Ex. 44 at p. 827). This was an instruction from Regis to me to start in the
  20   morning to attempt to photograph celebrity Kendall Jenner.
  21         65.      On January 14, 2016, at 9:40 p.m, I texted Regis: “Where do I start
  22   tomorrow?” Regis responded: “Kendall again I think.” I responded: “ok.” This
  23   was another instruction from Regis to me to attempt to photograph Kendall Jenner
  24   in the morning. (Ex. 44 at p. 830).
  25         66.      The following day, January 15, 2016, Regis texted me: “Aa 3 Khloe.”
  26   I responded: “What time.” Regis texted: “4pm arriving. But be there at 3.” This
  27   was an instruction from Regis to me to attempt to go LAX to attempt to Khloe
  28   Kardashian who was on an American Airlines flight arriving at 4 p.m. This required
                                                  - 14 -
                                   DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  16 of15
                                                                    24ofPage ID #:613
                                                                        23 Page   ID
                                     #:11152


   1   me to drive from Calabasas to LAX which is approximately 30 miles. (Ex. 44 at p.
   2   830).
   3           67.   On January 18, 2016, I felt sick and texted Regis at 8 a.m. that I would
   4   be leaving soon. I texted him at 8 a.m. because he knew my day regularly started at
   5   7 a.m. He emailed. “Ok. Richard is there. Keep in touch with him.” Regis was
   6   referring to Richard Terry. This text is an example of the fact that Regis generally
   7   knew where his X17 photographers were at all times, and in particular Richard
   8   Terry. (Ex. 44 at p. 834).
   9           68.   On January 18, 2016, at 11:39 p.m., I texted Regis “Calabasas or
  10   Kendall?” I was asking Regis if he wanted me and Sandro Rodrigues to go to
  11   Calabasas or to attempt to photograph Kendall Jenner the following day. At 6:34
  12   a.m. the following day Regis responded “Kendall.” As a result, Sandro Rodrigues
  13   and I attempted to photograph Kendall Jenner that day. At 9:51 a.m. that day,
  14   January 19, 2016, Regis texted me: “Anything going on there?” I responded, “not
  15   yet.” This was an example of Regis checking in on me and Sandro Rodrigues
  16   throughout the day. (Ex. 44 at pp. 835 – 836).
  17           69.   On January 20, 2018, at 7:10 a.m. Regis texted me “Kendall.” This
  18   was an instruction for me and Sandro Rodrigues to attempt to photograph Kendall
  19   Jenner. Regis then texted: “Kendall leaving today at 5 p.m. to London.” I
  20   responded “Tom Bradley. So have to be at airport at 3?” He texted, “Yes but she is
  21   going to do stuff before.” This was an instruction from Regis to me and Sandro
  22   Rodrigues to go to LAX at 3pm to wait there to attempt to photograph Kendall
  23   Jenner. (Ex. 44 at pp. 836 – 837).
  24           70.   Exhibit 41 are true and correct copies of additional text messages
  25   between Regis and me. On June 5, 2015, I was working in Malibu at Regis’s
  26   instruction. I saw celebrity Jessica Simpson and asked him “Do you want Jessica
  27   Simpsons mom . . . [?].” He responded “no.” (Ex. 41 at p. 770).
  28
                                                 - 15 -
                                    DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  17 of16
                                                                    24ofPage ID #:614
                                                                        23 Page   ID
                                     #:11153


   1           71.   Exhibit 30 are true and correct copies of additional examples of my text
   2   messages with Regis. The texts are summarized below.
   3           72.   Regis generally instructed me to photograph the Kardashian’s in
   4   Calabasas. On July 31, 2015, I told Regis that I thought Kourtney Kardashian had
   5   had breakfast that morning with Kendall Jenner. I texted that I “I can do this
   6   tomorrow too but don’t think its really worth it but totally up to you. I’m following
   7   your orders.” Regis responded: “Do it tomorrow again but start earlier.” (Ex. 30 at
   8   p. 693).
   9           73.   On July 31, 2015, I texted Regis in response to a request of his: “I will
  10   do that tomorrow too and lets see what happens[.] I’m following your orders. (Ex.
  11   30 at p. 694).
  12           74.   On August 8, 2015, Regis texted me as follows: “I need big effort to
  13   beat the competition. GSI had 10 people last night. I can not compete if my guys
  14   don’t come.” I then typed an explanation in response beginning with the word
  15   “Boss….” Regis then responded “Friday [and] Saturday stay late.” (Ex. 30 at p.
  16   695).
  17           75.   On August 10, 2015, I texted Regis: “I got Kanye [West] leaving the
  18   studio exactly at 8pm[.] Sandro stayed at the mall and I stayed at Kim
  19   [Kardashian’s] gate but did not see anything coming out.” (Ex. 30 at p. 698).
  20           76.   On August 11, 2015, Regis texted me stating: “We don’t have
  21   [exclusives].” (Ex. 30 at p. 699). “Exclusives” are photographs of celebrities that
  22   are taken when no other celebrity photographers are present. I responded: “There is
  23   nothing I can do if you want we can stop working on them and work on something
  24   else because to[o] many competition in Calabasas we are trying to do everything to
  25   get [exclusives] but its not possible. . . . You can put other guys [o]n them and we
  26   can do something else.” (Ex. 30 at p. 699).
  27
  28
                                                  - 16 -
                                   DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  18 of17
                                                                    24ofPage ID #:615
                                                                        23 Page   ID
                                     #:11154


   1           77.   On August 12, 2015, Regis texted me to “Check lamar [Odom]. He
   2   was at soul cycle.” (Ex. 30 at p. 700). I responded: “I checked nothing. . . .
   3   Heading back to calabasas.” (Ex. 30 at p. 700).
   4           78.   On August 13, 2015, I sent a text message to Regis stating: “We are
   5   waiting to see if she [Khloe Kardashian] will come out of the gym nothing yet.”
   6   (Ex. 30 at p. 702).
   7           79.   On August 14, 2015, I sent a text message to Regis stating: “Boss soon
   8   [I am going to] leave because I’m on the field since 6:30 and have to go lax early
   9   too.” (Ex. 30 at p. 704).
  10           80.   On August 18, 2015, I asked Regis a question about taking a picture of
  11   Justin Bieber. Regis responded: “He was here yesterday. . . Stay on it.” (Ex. 30 at p.
  12   705).
  13           81.   On August 21, 2015, Regis sent me a text message regarding taking a
  14   photograph of a celebrity. I responded: “I keep checking Twitter and Instagram to
  15   see if they have posted anything[.] I told Sandro lets wait till 10:30 [p.m.] if nothing
  16   we will leave. . . . . Because we are really tired too.” (Ex. 30 at p. 707).
  17           82.   On August 22, 2015, Regis texted me at 10:25 p.m. the following: “We
  18   need scott [Disick] and kourney [Kardashian]. They are going to come out
  19   together.” (Ex. 30 at p. 708). I responded: “Boss we just left calabasas about 20
  20   min ago we do put so much time and power to give you the best I think Scott is in
  21   Mexico.” (Ex. 30 at p. 708). When I said “we” I was referring to Sandro Rodrigues
  22   and myself. The term “power” is a slang term that in this context we used to mean
  23   “effort.”
  24           83.   On August 23, 2015, Regis sent a text message to me stating: “I really
  25   need bigger stuff. We have to think how to get bigger [exclusives].” (Ex. 30 at p.
  26   709). I responded: “What story do you want just tell me and we will move from
  27   Calabasas.” (Ex. 30 at p. 709). We referred to the photographs we took as “stories”
  28   because they were posted on the X17 website as news stories.
                                                   - 17 -
                                   DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  19 of18
                                                                    24ofPage ID #:616
                                                                        23 Page   ID
                                     #:11155


   1         84.    Although I was supposed to receive pay in a predetermined amount on
   2   a regular basis, Regis would regularly delay or reduce my pay when he was upset
   3   with the quantity of pictures I was providing. As a result, I did not regularly receive
   4   a pay in a predetermined amount and my pay was subject to reduction based on
   5   variations in the quantity of the pictures that I turned in. It was always very difficult
   6   to get paid by X17 and I frequently had to plead with Regis for even partial
   7   payments. The other photographers that worked for X17, such as Juliano Domigues
   8   and Richard Terry also complained to me that Regis would not pay them on time.
   9         85.    For example, on June 8, 2015, I emailed Regis and stated: “Boss today
  10   is my pay day can you plz pay me thx.” Regis responded, “not before next week.” I
  11   responded “Omg are you serious because I really don’t have any money I can push
  12   it till Wednesday for gas after that I won’t be able to work. . . . .” Regis responded
  13   “We don’t have video.” This was his way of punishing me because he was upset
  14   someone I was working with did not take a video. As a result, although I was
  15   supposed to be paid on a salary, my pay was subject to reduction based on the
  16   quantity of the work performed. (Ex. 43 at p. 772).
  17         86.    Two days later, on June 10, 2015, I pleaded with Regis to pay me. I
  18   wrote: “Boss I really really am having a lot of problem with my landlord I really am
  19   out of money I don't have any money for gas or food and my rent is up for 10 days
  20   now plz make sure I get [p]aid so I can be able to work otherwise I can't I put gas
  21   today my account went [negative] -10$ plz I really need it last time I got paid a
  22   week late now I'm late 4 days plz.” Regis responded, “I can put 500.” This was
  23   Regis stating that he was only going to pay me $500 even though I was supposed to
  24   pay me more. I responded, “How can I pay my rent with 500 or buy food or work?”
  25   He responded. “I told you Monday.” This was another example of Regis punishing
  26   me when I was not giving him enough pictures. (Ex. 43 at p. 773).
  27         87.    As another example, on August 12, 2015, I texted Regis: “Boss plz
  28   don’t forget to pay me the rest plz I really need to pay my bills.” (Ex. 30 at p. 701).
                                                  - 18 -
                                  DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  20 of19
                                                                    24ofPage ID #:617
                                                                        23 Page   ID
                                     #:11156


   1           88.   As another example, on August 24, 2015, I again asked Regis to pay
   2   me. I wrote: “Boss plz don’t forget to pay me the rest today plz.” (Ex. 30 at p.
   3   709).
   4           89.   As another example, on December 11, 2015, I continued to beg Regis
   5   to pay me. I wrote: “Boss plz plz begging you don’t forget to pay me plz I don’t
   6   know what to tell my wife today. I don’t have money to buy food plz.” (Ex. 44 at
   7   p. 793).
   8           90.   On December 12, 2015, I texted Regis: “Boss I really need you to pay
   9   me this morning plz.” He responded. “Ok lets really not miss today. I cant believe
  10   we miss kylie yesterday.” (Ex. 44 at p. 794). This was a reprimand from Regis for
  11   not being successful in photographing celebrity Kylie Jenner the prior day. This is
  12   an example, of Regis using the threat of withholding pay, which he did, if he was
  13   not satisfied with the quantity of my work. Even though he said “ok” I had to
  14   continue to beg him throughout the day to get paid. (Ex. 44 at pp. 794 – 795).
  15           91.   On December 15, 2015, I had again had to beg Regis to get paid. I
  16   wrote “Boss plz don’t forget to put rest of my money today plz.” This is an example
  17   of Regis not paying me what he had promised and withholding payment when he
  18   was upset with the quantity of my work. (Ex. 44 at p. 796).
  19           92.   On December 16, 2015, I again had to beg Regis to get paid. I wrote:
  20   “Boss plz let me know when done I really need my money.” (Ex. 44 at p. 797).
  21           93.   On December 24, 2015, I texted Regis begging him to pay me on time
  22   because in particular the following day was Christmas. I wrote: “Boss tomorrow is
  23   my pay day but can you plz pay me today plz I don’t have any [money] to buy any
  24   food or any gift for my kids. Christmas plz begging you at this time can you plz pay
  25   me today instead of tomorrow plz I want to keep my famly happy for Christmas
  26   plz.” Regis responded: “I wont be able before the end of the of the month.” I
  27   continued to beg. “Boss I’m working on even [these holiday] days and I can’t by
  28   nothing for my family no food no gifts for my kids I really can’t do that to my
                                                - 19 -
                                  DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  21 of20
                                                                    24ofPage ID #:618
                                                                        23 Page   ID
                                     #:11157


   1   family . . . . [At least] give me half and rest you give me next week but I can’t do
   2   that to my family.” I continued: “This is the time of the year not only you supposed
   3   to pay us on time you supposed to give us little gift for Christmas but your not even
   4   paying me . . . . .” Regis responded: “I will put 1000 tonight. Just to let you know
   5   we have not had one good [exclusive] the last six month. Note one. Money I am
   6   paying is from my money not the one from the sales. Almost each time competition
   7   is there and get same. . . . Do you think I am happy now. We are in the red each
   8   month.” (Ex. 44 at pp. 799 – 800). Regis continued to send me angry text messages
   9   throughout the day.
  10         94.    As another example, On December 29, 2015, I sent another email to
  11   Regis begging to be paid. (Ex. 44 at pp. 814 – 815).
  12         95.    I have reviewed my bank statements and the following were the
  13   payments I received from between June 2015 and November 2015:
  14
  15                                  6/1/2015         $350.00
                                      6/3/2015         $200.00
  16                                  6/10/2015      $1,000.00
  17                                  6/15/2015      $1,000.00
                                      6/16/2015      $1,200.00
  18                                  6/22/2015       $200.00
  19                                  6/25/2015      $1,500.00
                                      6/30/2015      $1,500.00
  20
                                      7/13/2015      $1,500.00
  21
                                      7/27/2015      $1,500.00
  22                                  7/28/2015      $1,500.00
  23
                                      8/10/2015      $2,000.00
  24                                  8/13/2015      $1,500.00
                                      8/24/2015      $1,500.00
  25
                                      8/24/2015      $1,500.00
  26
                                      9/4/2015       $1,500.00
  27                                  9/9/2015       $1,500.00
  28                                  9/21/2015      $1,500.00
                                                  - 20 -
                                  DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  22 of21
                                                                    24ofPage ID #:619
                                                                        23 Page   ID
                                     #:11158


   1                                 9/22/2015      $2,000.00

   2                                 10/5/2015      $2,000.00
                                     10/5/2015      $1,000.00
   3
                                     10/9/2015       $200.00
   4                                 10/13/2015       $300.00
                                     10/19/2015     $1,500.00
   5
                                     10/19/2015     $1,500.00
   6                                 10/21/2015       $200.00
                                     10/23/2015       $200.00
   7
                                     10/26/2015       $200.00
   8                                 10/29/2015       $200.00
   9                                 10/30/2015     $1,500.00
                                     10/30/2015       $100.00
  10
                                     11/3/2015      $1,500.00
  11
                                     11/9/2015       $200.00
  12                                 11/13/2015       $300.00
                                     11/16/2015     $1,500.00
  13
                                     11/17/2015     $1,700.00
  14                                 11/19/2015       $190.00
                                     11/27/2015     $1,000.00
  15
             96.    The photographs that I took of celebrities were done on groups called
  16
       “sets” because I would simply hold down the camera button to take a photograph
  17
       and the camera would take many photographs in a second. The “sets” that Sandro
  18
       Rodriguez and I took consisted of anywhere from 15 to 200 separate photographs.
  19
       On average there were approximately 25 photographs in a set. During the time that
  20
       I worked for X17, I submitted over 5,000 sets of photographs to X17 which amounts
  21
       to over 100,000 separate photographs. I also submitted to X17 over one thousand
  22
       videos that I took.
  23
             97.    There were several Brazilian photographers that worked for X17 when
  24
       I worked there. I heard Regis regularly refer to the Brazilian photographers as
  25
       “monkeys” and say that Brazilians should to “go back to the jungle” and “eat
  26
       bananas.”
  27
  28
                                                 - 21 -
                                 DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  23 of22
                                                                    24ofPage ID #:620
                                                                        23 Page   ID
                                     #:11159


   1         98.    During the time I worked for X17, I never sold a photograph to another
   2   photo agency. I only took photographs for X17.
   3         99.    I produced my unredacted bank statement in this case from
   4   approximately June 2012 through February of 2016. This consisted of hundreds of
   5   pages of statements that show every deposit and withdrawal into my account during
   6   that period of time. There were thousands of entries on this bank statements.
   7   During my deposition, I was asked about a deposit from over six years ago in the
   8   amount of $1,500 and dated August 9, 2012, from a company called High Noon
   9   Productions. A true and correct copy of the portion of my August 9, 2012, bank
  10   statement containing that charge is attached as Exhibit 16.
  11         100. The deposit was so long ago that I did not even recall what High Noon
  12   Productions was in my deposition. However, after the deposition, I thought about it
  13   and I recalled that my wedding was in August of 2012, and that a company was
  14   interested in filming my wedding and the events leading up to it because they
  15   produced a television show on wedding traditions from different cultures. I then
  16   recalled that the company was High Noon Productions. My wife and I are
  17   Armenian. High Noon Productions was involved with a television show that
  18   featured weddings, and the related preparation, from different cultures. The
  19   company agreed to reimburse me in the amount of $1,500 for a pre-wedding party
  20   for my wife and me in exchange for our permission for them to film it. We agreed.
  21   This payment was not for photographs taken by me.
  22         101. On or around August 30, 2011, at a meeting at X17’s offices, Regis
  23   handed me a document and told me to sign it. I did not receive a copy of the
  24   document after I signed it. I presume that this was the same document that was
  25   shown to me in my deposition which is marked as Exhibit 3. I did not see this
  26   document after I signed it until immediately prior to my deposition.
  27
  28
                                                - 22 -
                                 DECLARATION OF HAKOP ARSHAKYAN
Case
 Case2:20-cv-06298-RGK-E  Document
      2:16-cv-04305-TJH-RAO        42-3149-2
                             Document    Filed Filed
                                               10/05/20   PagePage
                                                     02/25/19  24 of23
                                                                    24ofPage ID #:621
                                                                        23 Page   ID
                                     #:11160
